COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Robert Hardie Tibaut Bowman and Powers L. Bowman v. Molly
                         Bowman Stephens

Appellate case number:   01-17-00522-CV

Trial court case number: D-1-GN-13-000636

Trial court:             261st District Court of Travis County

       Appellee filed a response to appellant’s motion for emergency relief.
      The Court requests appellant to file a reply to appellee’s response by noon, Thursday,
August 10, 2017.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually     Acting for the Court


Date: August 7, 2017